U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 AFTERMASTER, INC. (FORMERLY STUDIO ONE MEDIA, INC.) (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6671 Sunset Blvd., Suite 1520 Hollywood, CA 90028 (Address of principal executive offices) (Zip Code) (310) 657-4886 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At November 12, 2015, the number of shares outstanding of Common Stock, $0.001 par value, was 98,293,122 shares. 1 AFTERMASTER, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets- September 30, 2015 (unaudited) and June 30, 2015 3 Condensed Consolidated Statements of Operations - For the three months ended September 30, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the three months ended September 30, 2015 and 2014 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4T. Controls and Procedures 21 PART II- OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 AFTERMASTER, INC. Consolidated Balance Sheets September 30, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid expenses Total Current Assets Property and equipment, net Intangible assets, net Note receivable Deposits Available for sale securities - Prepaid expenses, net of current Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of discount of $0 and $0, respectively Convertible notes payable, net of discount of $0 and $0, respectively Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized, 685,000 and 616,000 shares issued and outstanding, respectively Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 250,000,000 shares, par value $0.001; 97,311,664 and 95,280,257 shares issued and outstanding, respectively Subscription payable - Additional paid In capital Accumulated other comprehensive income ) - Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AFTERMASTER, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, REVENUES Session Revenues $
